 In the Matter Of HUENEME WHARF & WAREHOUSE COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL 186, AFLCase No. R-3504.-Decided March 10, 1942Jurisdiction:warehousing industry.Investigation and Certification of Representatives:existence of question: refusalto accord recognition to petitioning union; contract with defunct representative,no bar; seasonal pay roll directed to determine eligibility; election necessary.Unit Appropriatefor CollectiveBargaining:all employees engaged in warehousingoperations, including the cleaning, sacking, and shipping of beans, but excludingall supervisory, clerical, and office employees and plant watchmen; agreementas to.Mr. Herbert G. Lyttle,of Port Hueneme, Calif. for the Company.Mr. J. G. McLean,of Ventura, Calif., for the Teamsters.Mr. Jess Sanchez,of Oxnard, Calif., for Citrus Workers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 10, 1941, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local 186, AFL,herein called the Teamsters, filed with the Regional Director for theTwenty-first Region (Los Angeles, California) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Hueneme Wharf & Warehouse Company, PortHueneme, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 16, 1942, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National. Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate -hearing upon due notice.39 N. L. R. B., No. 116.636 HUENEME WHARF&WAREHOUSE'CO1V 'ANY637On January 22, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the' Company and theTeamsters, and upon Agricultural and Citrus Workers Union, LocalNo. 22342, A. F. L., herein called the Citrus Workers, a labor organiza-tion formerly claiming to represent employees of the Companydirectly affected by the investigation.Pursuant to notice, a hearingwas held at Los Angeles, California, on February 3, 1942, beforeCharles M. Ryan, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company and the Teamsters were representedand participated in the hearing.'Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded both parties.During the courseof the hearing, the Trial Examiner made several rulings on' motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHueneme Wharf & Warehouse Company is engaged in receiving,storing, cleaning, and shipping beans belonging to its customers. Itsprincipal office and plant is located at Port Hueneme, California.The beans handled annually by the Company are valued at approx-imately $600,000.During the year 1939, 95 percent of such beanswere shipped by the Company to points outside California.TheCompany admits that the volume of its business at the present timeis substantially the same as it was in 1939.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of America, Local 186, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.Agricultural and Citrus Workers Union, Local No. 22342, was alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 9, 1941, the Teamsters asked the Company for recog-nition as bargaining agent of the Company's employees:At a con-The former business representative of the Citrus Workers entered his appearance for the Citrus Workersand testified at the hearing. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDference held on December 19, 1941, between their representatives, theTeamsters notified'the Company that it represented a majority of theCompany's employees.Citing a contract between the Company andthe Citrus Workers on behalf of the same employees, the Companyrefused to bargain with the Teamsters without legal advice.OnDecember 23, 1941, the Teamsters notified the Company that all itswarehouse employees were then members of the Teamsters andrequested a bargaining conference.The Company did not reply tothis letter.On January 2, 1941, the Board certified the Citrus Workers as solebargaining agent for the Company's employees.2On February 28,1941, the Company entered into a contract with the Citrus Workers,in which it recognized that organization as sole bargaining agent ofsuch employees. - The contract provided that it should remain in fullforce and effect until May 31, 1943, and that it should be automaticallyrenewable thereafter from year to year unless it should be terminatedby 30 days' notice prior to the expiration of any contract year.The Citrus Workers- included in its membership not only warehouseemployees of the Company but also pickers and other field employeesof other companies.in the locality.In the summer and fall of 1941there was great dissatisfaction among the members of the CitrusWorkers, due in part to the inclusion of warehouse and field employeesin the same local union.Dues were unpaid and the disorganizationof the local seemed imminent. In October 1941 the Teamsters,learning that the Citrus Workers was about to be dissolved, organizedthe Company's employees.On November 17, 1941, employees of theCompany who were members of the Citrus Workers voted to surrenderthe charter of their local union to the American Federation of Labor,herein called the A. F. of L., and to form a local union directly affili-atedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America. On November 19, 1941,pickers and other field employees, who were also members of theCitrusWorkers, joined with employees of the Company in voting tosurrender the charter of the Citrus Workers to the A. F. of L.Theyfurther decided to apply for a charter for a new local, the member-ship in which should be restricted to pickers and field employees.Employees of the Company affiliated with the Teamsters, the peti-tioner in this proceeding.On November 20, 1941, the Citrus Workers,by a letter to the Teamsters, "assigned" its contract with the Companyto the Teamsters.The A. F. of L. accepted the surrender of thecharter of the Citrus Workers, and the Citrus Workers thereuponceased, to exist as a labor organization.'2Matter of Hueneme Wharf & WarehouseCompanyandAgrtculturaland CitrusWorkers,Local22342, -A.F.L,28N LR B 136.3The A. F. of L ,in accordancewith theirrequest, subsequently granted a charter for a new local to pickersand field employees formerly affiliated with the CitrusWorkers. HUENEM'E WHARF & WAREHOUSE COMPANY639The Company contends that its contract with the Citrus Workers"assigned" on November 20, 1941,. to the Teamsters operates as abar to this proceeding.We find no merit in this contention.Thecontract contemplated that the Citrus Workers would continuouslyrepresent the employees, but this organization has disbanded, and theA. F. of L. has accepted the surrender of its charter, leaving theemployees without a bargaining agent either to administer the termsof the present contract or to negotiate a new contract.Whether ornot the employees are bound by the terms of the contract with theCitrus Workers until May 31, 1943, it is clear that, under the circum-stances here presented, they are entitled to select a new bargainingagent at this time if they so desire.We find that the contract isnot a bar to a present determination of representatives.The statement of the Trial Examiner read into the record at thehearing discloses that the Teamsters represents a substantial numberof employees in the appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in 'Section I above, has a close, intimate, and substantialrelation to trade, traffic, and 'commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Teamsters agree, and we find, that allemployees of the Company engaged ;n warehousing operations, includ-ing the cleaning, sacking, and shipping of beans, but excluding allsupervisory, clerical, and office employees and plant watchmen, con-stitute a unit appropriate for the purposes of collective bargaining.5We further find that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and will otherwise effectuate the,policies ,of the Act.4The Teamsters submitted to the TrialExaminer 63 authorizationcards, all dated December9, 1941,bearing namesof employees on the Company's pay roll ofDecember 10, 1941.Thereare 91 employeeslisted onthis pay roll.6In the prior representation proceeding,cited in footnote2 above, theparties agreed,and the Board found.the same unit appropriate for the purposes of collective bargaining448105-42-vol 39-42 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Company is engaged in seasonal work.The peak season isduring the winter months.The Company and the Teamsters agreedat the hearing that any pay roll between December 10, 1941, andFebruary 3, 1942, would be an appropriate pay roll to determine theeligibilityof employees to vote if the Board directed an election.Since it appears that the pay-roll period immediately preceding Feb-ruary 3, 1942, is a pay roll representing the full complement of theCompany's employees,, we shall direct that those eligible to vote inthe election shall be employees in the appropriate unit who wereemployed during that pay-roll period, subject to the limitations andadditions set forth in our Direction of Election.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hueneme Wharf & Warehouse Company,Port Hueneme, California, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All employees of Hueneme Wharf & Warehouse Company, PortHueneme,, California, engaged in warehousing operations, includingthe cleaning, sacking, and shipping of beans, but excluding all super-visory, clerical, and office employees and plant watchmen., constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue' of and pursuant to the power vested in the' NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby.DIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Hueneme Wharf & Warehouse Company, Port Hueneme, Cali-fornia, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction,and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among all HUENEME WHARF& WAREHOUSE COMPANY641,employees of the Company engaged in warehousing operations and thecleaning, sacking, and shipping of beans, who were employed duringthe pay-roll period immediately preceding February 3, 1942, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily, laid off, but excluding super-visory, clerical, and office employees, plant watchmen, and employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, Local186, AFL, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election:0